Exhibit 10.2

 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made as of May 25, 2017, by
and between Asure Software, Inc., a Delaware corporation  (the “Company”),
iSystems Holdings, LLC, a Delaware limited liability company (“iSystems”) and
each other Person who becomes a party to this Agreement after the date hereof
pursuant to Section 13(f).  Certain capitalized terms used herein are defined in
Section 11.

 

The Company, iSystems and certain other Persons are parties to that certain
Equity Purchase Agreement, dated as of May 25, 2017 (as amended, modified,
supplemented or waived from time to time, the “Purchase Agreement”) pursuant to
which the Company is acquiring all of the issued and outstanding equity
interests of iSystems Intermediate Holdco, Inc. and, in partial consideration
therefor, iSystems is receiving shares of common stock of the Company.

 

The execution and delivery of this Agreement by the Company is a condition to
iSystems’ obligations under the Purchase Agreement, and the execution and
delivery of this Agreement by iSystems is a condition to the Company’s
obligations under the Purchase Agreement.

 

The parties hereto, intending to be legally bound, hereby agree as follows:

 

1.     Demand Registration.

 

(a)   Request for Registration.  At any time and from time to time after the
expiration of the Lock-Up Period (as defined in that certain Lock-Up Letter
dated the date hereof from iSystems Holdings, LLC to Roth Capital Partners, LLC
(the “Lock-Up Agreement”)), holders of Registrable Securities may by written
notice to the Company (a “Demand Notice”), to the extent permitted in accordance
with Section 1(b) and Section 1(c) hereof, request registration under the
Securities Act of all or any portion of their Registrable Securities (i) on
Form S-1 or any similar long-form registration (“Long-Form Registration”) and/or
(ii) on Form S-3 (including pursuant to Rule 415 under the Securities Act) or
any similar short-form registration (“Short-Form Registration”); provided, that,
unless otherwise agreed by the Company, no registration statement must be filed
in respect to a Demand Registration with the Securities and Exchange Commission
prior to the earlier of (x) five (5) Business Days after the filing of the
Company’s Form 10-K for the year ended December 31, 2017 and (y) March 31, 2018;
and provided, further that, unless otherwise agreed to by the Company, the
closing of the sale of such Registrable Securities shall not occur prior to
May 25, 2018.  For the avoidance of doubt, iSystems acknowledges and agrees that
it is party to the Lock-Up Agreement and that no registration statement must be
filed during the Lock-Up Period. Any registration requested pursuant to this
Section 1(a) is referred to herein as a “Demand Registration”.  Each request for
a Demand Registration shall specify the approximate number of Registrable
Securities requested to be registered.  The Company shall give prompt written
notice of such requested registration to all other holders of Registrable
Securities (which notice shall be given at least 20 days prior to the date the
applicable registration statement is to be filed) and, subject to the remainder
of this Section 1, shall include in such registration (and in all related
registrations and qualifications under state blue sky laws or in compliance with
other registration requirements and in any related underwriting) all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 15 days after the receipt of the Company’s notice. 
Notwithstanding the provisions of this Section 1(a) to the contrary, as long as
the Company determines that such delay would not impair the ability of holders
of Registrable Securities to participate in such registration (e.g., because the
registration statement therefor is likely to be reviewed by the Securities and
Exchange Commission and/or such offering will not be completed until at least 20
days after the registration statement therefor is filed), at the request of the
holders requesting such registration, the Company shall delay the notice of a
Demand Registration requested in accordance with this Section 1

 

--------------------------------------------------------------------------------


 

until the day after the registration statement with respect to such Demand
Registration is filed, in which case, subject to the remainder of this
Section 1, the Company shall include in such registration (and in all related
registrations and qualifications under state blue sky laws or in compliance with
other registration requirements and in any related underwriting) all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 15 days after the receipt of the Company’s notice;
provided that in no event shall such Demand Registration be closed unless such
notice has been provided at least 20 days prior to the closing thereof.  
Notwithstanding anything herein to the contrary, unless otherwise consented to
by the holders of Registrable Securities initially requesting such registration,
no other holder to whom such notice is provided may include in such Demand
Registration a greater percentage of such holder’s Registrable Securities than
the percentage of Registrable Securities included by the holders requesting such
registration.

 

(b)   Long-Form Registration. At any time and from time to time after the date
hereof, the iSystems Majority Holders shall be entitled to request two
(2) Long-Form Registrations; provided, that, unless otherwise agreed by the
Company, no registration statement must be filed in respect to a Demand
Registration with the Securities and Exchange Commission prior to the earlier of
(x) five (5) Business days after the filing of the Company’s Form 10-K for the
year ended December 31, 2017 and (y) March 31, 2018; provided, further, that,
unless otherwise agreed by the Company (i) the closing of the sale of such
Registrable Securities shall not occur prior to May [  ], 2018 and (ii) a
Long-Form Registration may only be requested by the iSystems Majority Holders
if, at the time of such request, the Company is not eligible to file a Short
Form Registration.  All Long-Form Registrations shall be underwritten
registrations if requested by the holders of a majority of the Registrable
Securities initially requesting such registration.  The Company shall pay all
Registration Expenses in connection with any registration initiated as a
Long-Form Registration, whether or not it becomes effective.  A registration
shall not count as one of the permitted Long-Form Registrations until it has
become effective and no registration shall count as one of the permitted
Long-Form Registrations unless the holders of Registrable Securities are able to
register and sell at least 90% of the Registrable Securities requested to be
included in such registration within the price range acceptable to the holders
of a majority of the Registrable Securities initially requesting registration
(with it being understood and agreed that a holder of Registrable Securities
instituting a Demand Registration shall be entitled to withdraw his, her or its
request to effect a Long-Form Registration at any time prior to the
effectiveness thereof, in which case such registration shall not proceed with
respect to any holder and such registration shall not thereafter count as one of
the permitted Long-Form Registrations).  In no event shall any holder of
Registrable Securities have liability to another for determining to withdraw its
request for registration.

 

(c)   Short-Form Registration.  In addition to the Long-Form Registrations
provided pursuant to Section 1(b), the iSystems Majority Holders shall be
entitled to request an unlimited number of Short-Form Registrations and the
Company shall pay all Registration Expenses; provided, that, unless otherwise
agreed by the Company, no registration statement must be filed in respect to a
Demand Registration with the Securities and Exchange Commission prior to the
earlier of (x) the five (5) Business Days after filing of the Company’s
Form 10-K for the year ended December 31, 2017 and (y) March 31, 2018; provided,
further, that, unless otherwise agreed by the Company, (i) the closing of the
sale of such Registrable Securities shall not occur prior to May 25, 2018 and
(ii) the iSystems Majority Holders shall only be entitled to request one
(1) Short Form Registration in any twelve (12) month period.  The Company shall
use its reasonable best efforts to make any Short-Form Registration on Form S-3
available for the sale of Registrable Securities as promptly as practicable
under applicable law.  The iSystems Majority Holders may, in connection with any
Demand Registration requested by such holder that is a Short-Form Registration,
require the Company to file such Short-Form Registration with the Securities and
Exchange Commission in accordance with and pursuant to Rule 415 under the
Securities Act (or any successor rule then in effect) (a “Shelf Registration”)
for the sale or distribution by the holders of Registrable Securities on a
delayed or continuous basis pursuant to Rule 415 of the Securities Act,

 

2

--------------------------------------------------------------------------------


 

including by way of an underwritten offering, block sale or other distribution
plan, and the Company shall use its reasonable best efforts to cause such
registration statement to be filed and declared effective under the Securities
Act in accordance with Section 4 hereof.  Once effective, the Company shall
cause the Shelf Registration to remain effective for a period ending on the
earliest of (i) the date on which all Registrable Securities included in such
registration have been sold or distributed pursuant to the Shelf Registration[
and (ii) the second anniversary of the effective date of the Shelf Registration.

 

(d)   Priority on Demand Registrations.  The Company shall not include in any
Demand Registration any securities which are not Registrable Securities without
the prior written consent of the holders of at least 50% of the Registrable
Securities included in such registration.  If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company that in
their opinion the number of Registrable Securities and, if permitted hereunder,
other securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold in an
orderly manner in such offering within the price range acceptable to the holders
of a majority of the Registrable Securities initially requesting registration,
the Company will include in such registration (i) first, the number of
Registrable Securities requested to be included in such registration which in
the opinion of such underwriters can be sold in such manner in the acceptable
price range, pro rata among the respective holders thereof on the basis of the
number of Registrable Securities owned by each such holder and (ii) second,
other securities requested to be included in such Demand Registration, pro rata
among the holders of such securities on the basis of the number of such
securities owned by each such holder.  Notwithstanding anything herein to the
contrary, if the managing underwriters determine that the inclusion of the
number of Registrable Securities held by management of the Company proposed to
be included in any such offering would adversely affect the marketability of
such offering, the Company may exclude such number of Registrable Securities
held by management as necessary or desirable to negate such adverse impact.  Any
Persons other than holders of Registrable Securities who participate in Demand
Registrations which are not at the Company’s expense must pay their share of the
Registration Expenses as provided in Section 5 hereof.

 

(e)   Restrictions on Demand Registration.  The Company shall not be obligated
to effect any Demand Registration within 90 days after the effective date of a
previous Demand Registration.  The Company may, at its option, (i) defer any
registration or offering of Registrable Securities in response to a Demand
Notice or Take-Down Notice or (ii) require holders to suspend any offering of
Registrable Securities, in either case for no more than 120 days in each 360-day
period:

 

(i) if the Company is subject to any of its customary suspension or blackout
periods, for all or part of such period;

 

(ii) upon issuance by the Securities and Exchange Commission of a stop order
suspending the effectiveness of any registration statement with respect to
Investor Registrable Securities or the initiation of proceedings with respect to
such registration statement under Section 8(d) or 8(e) of the Securities Act;

 

(iii) if the Company believes that any such registration or offering (x) should
not be undertaken because it would reasonably be expected to materially
interfere with any material transaction or corporate development or plan or
(y) would require the Company, under applicable securities laws and other laws,
to make disclosure of material nonpublic information that would not otherwise be
required to be disclosed at that time and the Company believes in good faith
that such disclosures at that time would not be in the Company’s best interests,
provided that this exception (y) shall continue to apply only during the time
that such material nonpublic information has not been disclosed and remains
material;

 

3

--------------------------------------------------------------------------------


 

(iv) if the Company elects at such time to offer Common Stock or other equity
securities of the Company to (x) fund a merger, third-party tender offer or
other business combination, acquisition of assets or similar transaction or
(y) meet rating agency and other capital funding requirements;

 

(v) if the Company is pursuing a primary underwritten offering of Common Stock
pursuant to a registration statement; provided that the holders of Registrable
Securities shall have Piggyback Registration rights with respect to such primary
underwritten offering in accordance with and subject to the restrictions set
forth in Section 3; and

 

(vi) if the Board of the Company determines the registration or offering would
have a material adverse effect on the Company;

 

provided that, in the case of a deferral by the Company of a Demand
Registration, the holders of Registrable Securities will be entitled to withdraw
such request and, if such request is withdrawn, such Demand Registration will
not count as a Demand Registration and the Company will pay all Registration
Expenses in connection with such requested registration.  Upon the occurrence of
any of the conditions described in (i) through (vi) above, the Company shall
give prompt notice of such deferral or suspension (a “Suspension Notice”) to
each of seller of Registrable Securities included in any applicable registration
statement.  Upon the termination of such condition, the Company shall give
prompt notice thereof (a “Suspension Termination Notice”) to any sellers to whom
a Suspension Notice was delivered.  The Company shall promptly proceed with any
Demand Registration that was suspended pursuant to this Section 1(e); provided
further that in no event shall the restrictions set forth in this sentence be
deemed to apply to a redemption or repurchase of, or plan to redeem or
repurchase, capital stock, options or warrants of the Company.

 

(f)    Selection of Underwriters.  The holders of a majority of the Registrable
Securities requesting a Demand Registration shall be entitled to select the
underwriters to manage any Demand Registration; provided that, by written notice
to such holders, the Company may, by written notice to such holders, object to
one underwriter for all such registrations and if the holders determine such
objection is reasonable, the holders shall not use such underwriter to manage
any Demand Registration.

 

2.     Piggyback Registrations.

 

(a)   Right to Piggyback.  If, at any time after May 25, 2018, the Company
proposes to register any of its equity securities (including any proposed
registration of the Company’s securities by any third party) under the
Securities Act (other than (i) pursuant to a Demand Registration, which is
governed by Section 1, or (ii) pursuant to a registration on Form S-4 or S-8 or
any successor or similar forms), whether or not for sale for its own account,
and the registration form to be used may be used for the registration of
Registrable Securities (a “Piggyback Registration”), the Company shall give
prompt written notice to all holders of Registrable Securities of its intention
to effect such a registration (which notice shall be given at least 20 days
prior to the date the applicable registration statement is to be filed) and,
subject to Sections 2(c) and 2(d), shall include in such registration (and in
all related registrations and qualifications under state blue sky laws or in
compliance with other registration requirements and in any related underwriting)
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within 15 days after the receipt of the
Company’s notice.  Notwithstanding the provisions of this Section 2(a) to the
contrary, as long as the Company determines that such delay would not impair the
ability of holders of Registrable Securities to participate in such registration
(e.g., because the registration statement therefor is likely to be reviewed by
the Securities and Exchange Commission and/or such offering will not be
completed until at least 20 days after the registration statement therefor is
filed), the Company may delay the notice of a Piggyback Registration until the
day after the registration statement with respect to such Piggyback Registration
is filed, in which

 

4

--------------------------------------------------------------------------------


 

case, subject to the remainder of this Section 2, the Company shall include in
such registration (and in all related registrations and qualifications under
state blue sky laws or in compliance with other registration requirements and in
any related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 15 days after
the receipt of the Company’s notice; provided that in no event shall such Demand
Registration be closed unless such notice has been provided at least 20 days
prior to the closing thereof.

 

(b)   Piggyback Expenses.  Subject to the qualifications set forth in
Section 5(b), the Registration Expenses of the holders of Registrable Securities
shall be paid by the Company in all Piggyback Registrations.

 

(c)   Priority on Primary Registrations.  If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in an orderly manner in such offering within a price range acceptable to
the Company, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration, pro rata among the holders of
such Registrable Securities on the basis of the amount of such securities owned
by each such holder, and (iii) third, the other securities requested to be
included in such registration pro rata among the holders of such securities on
the basis of the amount of such securities shares owned by each such holder. 
Notwithstanding anything herein to the contrary, if the managing underwriters
determine that the inclusion of Registrable Securities held by management of the
Company proposed to be included in any such offering would adversely affect the
marketability of such offering, the Company may exclude such number of
Registrable Securities held by management of the Company pro rata as necessary
or desirable to negate such adverse impact.

 

(d)   Priority on Secondary Registrations.  If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than a Demand Registration (a “Secondary Registration”), and
the managing underwriters advise the Company that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold without adversely affecting the marketability of the offering,
the Company shall include in such registration (i) first, except to the extent
otherwise previously agreed to by holders of a majority of the Registrable
Securities, the securities requested to be included therein by the holders
requesting such registration, together with the Registrable Securities requested
to be included in such registration, pro rata among the holders of such
securities and Registrable Securities on the basis of the amount of such
securities owned by each such holder, and (ii) second, other securities
requested to be included in such registration pro rata among the holders of such
securities on the basis of the amount of such securities owned by each such
holder.  Notwithstanding anything herein to the contrary, if the managing
underwriters determine that the inclusion of Registrable Securities held by
management of the Company proposed to be included in any such offering would
adversely affect the marketability of such offering, the Company may exclude
such number of Registrable Securities held by management of the Company pro rata
as necessary or desirable to negate such adverse impact.

 

(e)   Selection of Underwriters.  If any Piggyback Registration is an
underwritten offering, the Company will have the right to select the investment
banker(s) and manager(s) for the offering.

 

(f)    Obligations of Seller. During such time as any holder of Registrable
Securities may be engaged in a distribution of securities pursuant to an
underwritten Piggyback Registration, such holder shall distribute such
securities only under the registration statement and solely in the manner
described in the registration statement.

 

5

--------------------------------------------------------------------------------


 

(g)   Right to Terminate Registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2
whether or not any holder of Registrable Securities has elected to include
securities in such registration.  The Registration Expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 5 hereof.

 

3.     Holdback Agreements.

 

(a)   The Company shall not effect any public sale or distribution of its Common
Stock or any securities convertible into or exchangeable or exercisable for its
Common Stock during (a) with respect to any underwritten Demand Registration or
any underwritten Piggyback Registration in which Registrable Securities are
included, the seven (7) days prior to and the ninety (90)-day period beginning
on the effective date of such registration, and (b) upon notice from any holders
of the Registrable Securities of the intention to effect an underwritten
offering of Registrable Securities pursuant to a Shelf Registration, the seven
(7) days prior to and the ninety (90)-day period beginning on the date of the
commencement of such distribution; in each case except as part of such
underwritten registration or pursuant to registrations on Form S-4 or Form S-8,
and in each case unless the managing underwriter(s) otherwise requires.

 

(b)   No holder of Registrable Securities shall effect any public sale or
distribution of any Common Stock or any securities convertible into or
exchangeable or exercisable for Common Stock during (a) with respect to any
underwritten Demand Registration or any underwritten Piggyback Registration in
which Registrable Securities are included, the seven days prior to and the
90-day period beginning on the date of the commencement of such registration,
and (b) upon notice from the Company of the commencement of an underwritten
distribution of its Common Stock, the seven days prior to and the 90-day period
beginning on the date of the commencement of such distribution; in each case
except as part of such underwritten registration or pursuant to registrations on
Form S-4 or Form S-8, and in each case unless the managing
underwriter(s) otherwise requires. Each holder of Registrable Securities shall
execute and deliver all agreements requested by the managing underwriters for a
registered offering by the Company that is consistent with the foregoing.  The
obligations under this clause (b) shall terminate as to each holder of
Registrable Securities who owns less than three percent (3%) of the outstanding
shares of Common Stock of the Company. In no event shall this Section 3(b) or
any agreement with the underwriters limit a holder’s rights under Section 2
hereof or extend any suspension period beyond what is permitted pursuant to
Section 1(e) hereof unless consented to by the iSystems Majority Holders.

 

4.     Registration Procedures.  Whenever the holders of Registrable Securities
have requested that any Registrable Securities be registered pursuant to this
Agreement, the Company shall use its reasonable best efforts to effect the
registration and the sale of such Registrable Securities in accordance with the
intended method of disposition thereof, and pursuant thereto the Company shall
as expeditiously as practicable:

 

(a)   in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and, within 60 days after receipt of
a Demand Notice, file with the Securities and Exchange Commission a registration
statement, and all amendments and supplements thereto and related prospectuses,
with respect to such Registrable Securities and use its reasonable best efforts
to cause such registration statement to become effective (provided that before
filing a registration statement or prospectus or any amendments or supplements
thereto, the Company shall furnish to the counsel selected by the holders of a
majority of the Registrable Securities covered by such registration statement
copies of all such documents proposed to be filed), and include in any
Short-Form Registration such additional information reasonably requested by a
majority of the Registrable Securities registered under the applicable
registration statement, or the underwriters, if any, for marketing purposes,
whether or

 

6

--------------------------------------------------------------------------------


 

not required by applicable securities laws, but only to the extent such
information does not contravene applicable securities laws or include
information not readily in the possession of the Company;

 

(b)   notify each holder of Registrable Securities of the effectiveness of each
registration statement filed hereunder and prepare and file with the Securities
and Exchange Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period ending on the earliest
of (1) the date on which all Registrable Securities have been sold pursuant to
the Shelf Registration or have otherwise ceased to be Registrable Securities,
(2) the second anniversary of the effective date of such Shelf Registration, and
(3) when all such Registrable Securities are freely saleable under Rules 144 and
145 under the Securities Act, and comply with the provisions of the Securities
Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

 

(c)   furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

 

(d)   use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company shall not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subsection or (ii) consent to general service of process in
any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction);

 

(e)   notify each seller of such Registrable Securities, (i) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(ii) promptly after receipt thereof, of any request by the Securities and
Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information, and (iii) at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, at the request of any such seller, the Company shall
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading;

 

(f)    prepare and file promptly with the Securities and Exchange Commission,
and notify such holders of Registrable Securities prior to the filing of, such
amendments or supplements to such registration statement or prospectus as may be
necessary to correct any statements or omissions if, at the time when a
prospectus relating to such securities is required to be delivered under the
Securities Act, when any event has occurred as the result of which any such
prospectus or any other prospectus as then in effect would include an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and,
in case an of such holders

 

7

--------------------------------------------------------------------------------


 

of Registrable Securities or any underwriter for any such holders is required to
deliver a prospectus at a time when the prospectus then in circulation is not in
compliance with the Securities Act or the rules and regulations promulgated
thereunder, the Company shall use its reasonable best efforts to prepare
promptly upon request of any such holder or underwriter such amendments or
supplements to such registration statement and prospectus as may be necessary in
order for such prospectus to comply with the requirements of the Securities Act
and such rules and regulations;

 

(g)   cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed;

 

(h)   provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;

 

(i)    enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the holders of
a majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, participation in “road
shows,” investor presentations and marketing events and effecting a stock split
or a combination of shares);

 

(j)    upon execution of confidentiality agreements in form and substance
reasonably satisfactory to the Company, make available, upon reasonable notice
and during normal business hours, for inspection by any seller of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such seller or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company as shall be reasonably
necessary or desirable to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, employees and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement; provided, that unless the disclosure of such information
is necessary to avoid or correct a misstatement or omission in such registration
statement or the release of such information is ordered by a court of competent
jurisdiction, the Company shall not be required to provide any information under
this Section 4(j) if the Company believes, after consultation with its counsel,
that to do so would cause the Company to forfeit its attorney-client privilege
that was applicable to such information.

 

(k)   take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(l)    otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Securities and Exchange Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

 

8

--------------------------------------------------------------------------------


 

(m)  permit any holder of Registrable Securities which holder, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Company, to participate in the preparation of such registration or
comparable statement and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such holder and
its counsel should be included;

 

(n)   the Company agrees to file all reports and supplements which are required
to be filed by the Company under the Securities Act so that it may be eligible
to effect any registration of Registrable Securities on Form S-3 or any
comparable form, successor form or other form if such form is available for use
by the Company;

 

(o)   obtain one or more comfort letters, dated the effective date of such
registration statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting
agreement), signed by the Company’s independent public accountants (and, unless
waived in writing by holders of a majority of the Registrable Securities
participating in such registration, on which the holders of Registrable
Securities participating in such registration are expressly entitled to rely) in
the then-current customary form and covering such matters of the type
customarily covered from time to time by comfort letters as the holders of a
majority of the Registrable Securities being sold reasonably request;

 

(p)   provide a legal opinion of the Company’s outside counsel (and, unless
waived in writing by holders of a majority of the Registrable Securities
participating in such registration, on which the holders of Registrable
Securities participating in such registration are expressly entitled to rely),
dated the effective date of such registration statement (and, if such
registration includes an underwritten public offering, dated the date of the
closing under the underwriting agreement), with respect to the registration
statement, each amendment and supplement thereto, the prospectus included
therein (including the preliminary prospectus) and such other documents relating
thereto in the then-current customary form and covering such matters of the type
customarily covered from time to time by legal opinions of such nature; and

 

(q)   use its reasonable best efforts to prevent the issuance of any stop order
suspending the effectiveness of a registration statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any common stock included in such registration statement for
sale in any jurisdiction, and in the event of the issuance of any such stop
order or other such order the Company shall advise such holders of Registrable
Securities of such stop order or other such order promptly after it shall
receive notice or obtain knowledge thereof and shall use its reasonable best
efforts promptly to obtain the withdrawal of such order.

 

If any such registration or comparable statement refers to any holder by name or
otherwise as the holder of any securities of the Company and if, in its sole and
exclusive judgment, such holder is or might be deemed to be an underwriter or a
controlling person of the Company, such holder shall have the right to require
(i) the insertion therein of language, in form and substance satisfactory to
such holder and presented to the Company in writing, to the effect that the
holding by such holder of such securities is not to be construed as a
recommendation by such holder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such holder
shall assist in meeting any future financial requirements of the Company, or
(ii) in the event that such reference to such holder by name or otherwise is not
required by the Securities Act or any similar Federal statute then in force, the
deletion of the reference to such holder; provided that with respect to this
clause (ii) such holder shall furnish to the Company an opinion of counsel to
such effect, which opinion and counsel shall be reasonably satisfactory to the
Company.

 

9

--------------------------------------------------------------------------------


 

5.     Registration Expenses.

 

(a)   Subject to Section 5(b), all expenses incident to the Company’s
performance of or compliance with this Agreement, including without limitation
all registration and filing fees, fees and expenses of compliance with
securities or blue sky laws, printing expenses, travel expenses, filing
expenses, messenger and delivery expenses, fees and disbursements of custodians,
fees and disbursements of counsel for the Company and fees and disbursements of
all independent certified public accountants, underwriters (including, if
necessary, a “qualified independent underwriter” within the meaning of the
rules of the National Association of Securities Dealers, Inc.) (excluding
underwriting discounts and commissions) and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”), shall
be borne by the Company, except as otherwise expressly provided in this
Agreement, except that the Company shall, in any event, pay its internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit or quarterly review, the expense of any liability insurance and
the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed or on the NASD automated quotation system (or any successor or similar
system).

 

(b)   In connection with each Demand Registration, each Piggyback Registration,
each Shelf Registration and each Shelf Offering, the Company shall reimburse the
holders of Registrable Securities included in such registration for the
reasonable fees and disbursements of one counsel chosen by the holders of a
majority of the Registrable Securities included in such registration, in an
amount not to exceed $75,000.  Otherwise, all fees and expenses of such counsel
shall be borne by the holder or holders of Registrable Securities for whom such
services were rendered.

 

(c)   To the extent Registration Expenses are not required to be paid by the
Company or, in accordance with the last sentence of Section 5(b), borne by a
particular holder of Registrable Securities, each holder of securities included
in any registration hereunder shall pay those Registration Expenses allocable to
the registration of such holder’s securities so included, including any
underwriting discounts or commissions, and any Registration Expenses not so
allocable shall be borne by all sellers of securities included in such
registration in proportion to the aggregate selling price of the securities to
be so registered.

 

6.     Indemnification.

 

(a)   The Company agrees to indemnify, to the extent permitted by law, each
holder of Registrable Securities, its officers and directors and each Person who
controls such holder (within the meaning of the Securities Act) against all
losses, claims, actions, damages, liabilities and expenses caused by any of the
following statements, omissions or violations (each a “Violation”) by the
Company:  (i) any untrue or alleged untrue statement of material fact contained
in any registration statement, prospectus, preliminary prospectus or
Free-Writing Prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (ii) any violation
or alleged violation by the Company of the Securities Act or any other similar
federal or state securities laws or any rule or regulation promulgated
thereunder applicable to the Company and relating to action or inaction required
of the Company in connection with any such registration, qualification or
compliance; provided that the Company shall have no obligation to provide the
indemnification set forth in this Section 6(a) to any holder to the extent such
Violation arose from a statement provided in writing to the Company by such
holder for inclusion in such registration statement, prospectus, preliminary
prospectus or Free-Writing Prospectus or any amendment thereof or supplement
thereto.  The Company shall pay to each holder of Registrable Securities, its
officers and directors and each Person who controls such holder (within the
meaning of the Securities

 

10

--------------------------------------------------------------------------------


 

Act) entitled to such indemnification, as incurred, any legal and any other
expenses reasonably incurred in connection with investigating, preparing or
defending any such claim, loss, damage, liability or action, except insofar as
the same are caused by or contained in any information furnished in writing to
the Company by such holder expressly for use therein.  In connection with an
underwritten offering, the Company shall indemnify such underwriters, their
officers and directors and each Person who controls such underwriters (within
the meaning of the Securities Act) to the same extent as provided above with
respect to the indemnification of the holders of Registrable Securities.

 

(b)   In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and each Person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information or affidavit so
furnished in writing by such holder; provided that the obligation to indemnify
shall be individual, not joint and several, for each holder and shall be limited
to the net amount of proceeds received by such holder from the sale of
Registrable Securities pursuant to such registration statement.

 

(c)   Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed).  An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicting indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration, at the
expense of the indemnifying party.  No indemnifying party, in the defense of
such claim or litigation, shall, except with the consent of each indemnified
party, consent to the entry of any judgment or enter into any settlement which
does not include as an unconditional term thereof the giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation.

 

(d)   If the indemnification provided for in this Section 6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party or is
otherwise unenforceable with respect to any loss, claim, damage, liability or
action referred to herein, then the indemnifying party, in lieu of indemnifying
such indemnified party hereunder, shall contribute to the amounts paid or
payable by such indemnified party as a result of such loss, claim, damage,
liability or action in such proportion as is appropriate to reflect the relative
fault of the indemnifying party on the one hand and of the indemnified party on
the other hand in connection with the statements or omissions which resulted in
such loss, claim, damage, liability or action as well as any other relevant
equitable considerations; provided that the maximum amount of liability in
respect of such contribution shall be limited, in the case of each seller of

 

11

--------------------------------------------------------------------------------


 

Registrable Securities, to an amount equal to the net proceeds actually received
by such seller from the sale of Registrable Securities effected pursuant to such
registration.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 6(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations.  The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 

(e)   The indemnification and contribution provided for under this Agreement
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director or controlling
Person of such indemnified party and shall survive the transfer of securities.

 

(f)    No indemnifying party shall, except with the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement that
does not include as an unconditional term thereof giving by the claimant or
plaintiff to such indemnified party of a release from all liability in respect
to such claim or litigation.

 

7.     Participation in Underwritten Registrations; Shelf Registrations.

 

(a)   Participation in Underwritten Registrations.

 

(i)            No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements (including pursuant to
any over-allotment or “green shoe” option requested by the underwriters);
provided that no holder of Registrable Securities shall be required to sell more
than the number of Registrable Securities such holder has requested to include
and (ii) completes and executes all questionnaires, powers of attorney, custody
agreements, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements; provided that in no event
shall any holder of Registrable Securities be required to indemnify any
underwriter or other Person in any manner other than that which is specifically
set forth in Section 6(b) with respect to its indemnification obligations to the
Company and other holders of Registrable Securities.  Each holder of Registrable
Securities agrees to execute and deliver such other agreements as may be
reasonably requested by the Company and the lead managing underwriter(s) that
are consistent with such holder’s obligations under Section 3 or that are
necessary to give further effect thereto.  Without limiting any other right or
remedy to which a party hereto may be entitled, any holder of Registrable
Securities that does not comply with his, her or its obligations under this
Section 7(a)(i) shall not be entitled to participate in the registration in
question without violation of such holder’s rights hereunder.

 

(ii)           Each Person that is participating in any registration hereunder
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 4(e) above, such Person will forthwith
discontinue the disposition of its

 

12

--------------------------------------------------------------------------------


 

Registrable Securities pursuant to the registration statement until such
Person’s receipt of the copies of a supplemented or amended prospectus as
contemplated by such Section 4(e).  In the event the Company shall give any such
notice, the applicable time period mentioned in Section 4(b) during which a
Registration Statement is to remain effective shall be extended by the number of
days during the period from and including the date of the giving of such notice
pursuant to this Section 7(b) to and including the date when each seller of a
Registrable Security covered by such registration statement shall have received
the copies of the supplemented or amended prospectus contemplated by
Section 4(e).

 

(b)   Shelf Take-Downs.  At any time that a Shelf Registration is effective, if
any holder or group of holders of Registrable Securities delivers a notice to
the Company (a “Take-Down Notice”) stating that it intends to effect an offering
or distribution of all or part of its Registrable Securities included by it on
the Shelf Registration, whether such offering or distribution is on a delayed or
continuous basis pursuant to Rule 415 of the Securities Act, including by way of
an underwritten offering, non-underwritten offering, block sale or other
distribution plan (a “Shelf Offering”) and stating the number of the Registrable
Securities to be included in the Shelf Offering, then the Company shall amend or
supplement the Shelf Registration as may be necessary in order to enable such
Registrable Securities to be distributed pursuant to the Shelf Offering (taking
into account the inclusion of Registrable Securities by any other holders
thereof pursuant to this Section 7(b))  and the Company shall (i) cooperate with
the holder(s) and take all actions reasonably requested by such holder(s) in
connection therewith and (ii) comply with its other obligations hereunder.  In
connection with any Shelf Offering:

 

(i)            the Company shall, promptly after receipt of a Take-Down Notice,
deliver such notice to any other holders of Registrable Securities included on
such Shelf Registration and permit each holder to include its Registrable
Securities included on the Shelf Registration in the Shelf Offering if such
holder notifies the proposing holders and the Company within three (3) days
after delivery of the Take-Down Notice to such holder, and

 

(ii)           in the event that the managing underwriter(s), if any, advises
the Company in writing that in its opinion the number of Registrable Securities
to be included in such Shelf Offering exceeds the number of Registrable
Securities which can be sold therein without adversely affecting the
marketability of the offering, such underwriter(s), if any, may limit the number
of shares which would otherwise be included in such take-down offering in the
same manner as is described in Section 1(c).

 

No holder of Registrable Securities that has included Registrable Securities
pursuant to a Shelf Registration shall be entitled to sell shares included as
part of a Shelf Registration unless included as part of a Shelf Offering. 
Notwithstanding anything herein to the contrary, unless otherwise consented to
by the holders of Registrable Securities initially requesting such Shelf
Offering, no other holder to whom such notice is provided may include in such
Shelf Offering a greater percentage of such holder’s Registrable Securities than
the percentage of Registrable Securities included by the holders requesting such
Shelf Offering.

 

8.     Rule 144 and Rule 144A Reporting.  With a view to making available the
benefits of certain rules and regulations of the Securities and Exchange
Commission that may permit the sale of Registrable Securities to the public
without registration, the Company agrees at all times after the Company has
filed a registration statement with the Securities and Exchange Commission
pursuant to the requirements of either the Securities Act or the Exchange Act to
use its reasonable best efforts to:  (a) make and keep public information
regarding the Company available as those terms are understood and defined in
Rule 144 and Rule 144A under the Securities Act; (b) file with the Securities
and Exchange Commission in a timely manner all reports and other documents
required of the Company under the

 

13

--------------------------------------------------------------------------------


 

Securities Act and the Exchange Act; and (c) so long as a holder owns any
Registrable Securities, furnish to the holder forthwith upon written request a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 and Rule 144A, and of the Securities Act and the
Exchange Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as a holder may
reasonably request in availing itself of any rule or regulation of the
Securities and Exchange Commission allowing a holder to sell any such securities
without registration.

 

9.     Other Rights and Restrictions.

 

(a)   Financial Statements and Other Information.  At any time when (A) the
iSystems Board Representative is not serving on the Board of the Company and
(B) the iSystems Majority Holders hold more than the lesser of (x) 5% of the
Company’s Common Stock (as equitably adjusted for any stock splits, stock
combinations, reorganizations, exchanges, merger, recapitalizations or similar
transaction after the date hereof) and (y) 90% of the shares of Company Common
Stock held by the iSystems Majority Holder as of the date hereof, the Company
shall deliver to the iSystems Majority Holder:

 

(i)            within 45 days after the end of each quarterly accounting period
in each fiscal year, unaudited consolidating and consolidated statements of
income and cash flows of the Company and its Subsidiaries for such quarterly
period and for the period from the beginning of the fiscal year to the end of
such quarter, and unaudited consolidating and consolidated balance sheets of the
Company and its Subsidiaries as of the end of such quarterly period, setting
forth in each case comparisons to the corresponding period in the preceding
fiscal year, and all such items shall be prepared in accordance with GAAP and
shall be certified by a senior executive officer of the Company; provided that,
for as long as the Company is filing quarterly reports on From 10-Q pursuant to
the Exchange Act, the Company’s obligations under this clause (i) shall be
deemed satisfied by timely filing of such report; and

 

(ii)           within 90 days after the end of each fiscal year, consolidating
and consolidated statements of income, cash flows and shareholders’ equity of
the Company and its Subsidiaries for such fiscal year, and consolidating and
consolidated balance sheets of the Company and its Subsidiaries as of the end of
such fiscal year, setting forth in each case comparisons to the preceding fiscal
year, all prepared in accordance with GAAP, and accompanied by (a) with respect
to the consolidated portions of such statements, an opinion containing no
material exceptions or qualifications (except for qualifications regarding
specified contingent liabilities) of an independent accounting firm of
recognized national standing, and (b) when applicable, a copy of such firm’s
annual management letter to the Company’s Board; provided that, for as long as
the Company is filing annual reports on From 10-K pursuant to the Exchange Act,
the Company’s obligations under this clause (ii) shall be deemed satisfied by
timely filing of such report.

 

Each of the financial statements referred to in subparagraphs (i) and (ii) above
shall fairly present in all material respects in accordance with GAAP, the
financial condition at such date and the results of operations and cash flows
for such period, subject in the case of the unaudited financial statements to
absence of footnote disclosure and changes resulting from normal year-end
adjustments for recurring accruals (none of which would, alone or in the
aggregate, be materially adverse to the business, results of operations,
financial condition or operating results of the Company and its Subsidiaries
taken as a whole).

 

(b)   Inspection Rights.  At any time when (A) the iSystems Board Representative
is not serving on the Board of the Company and (B) the iSystems Majority Holders
hold more than the lesser of (x) 5% of the Company’s Common Stock (as equitably
adjusted for any stock splits, stock combinations, reorganizations, exchanges,
merger, recapitalizations or similar transactions after the date hereof) and (y)

 

14

--------------------------------------------------------------------------------


 

90% of the shares of Company Common Stock held by the iSystems Majority Holder
as of the date hereof, the Company shall permit, upon reasonable notice and
during normal business hours, any Representatives designated by the iSystems
Majority Holders, at such holder’s own expense, to (i) visit and inspect any of
the properties of the Company and its Subsidiaries, (ii) examine the corporate
and financial records of the Company and its Subsidiaries and make copies
thereof or extracts therefrom and (iii) discuss the affairs, finances and
accounts of any such corporations with the directors, officers, key employees
and independent accountants of the Company and its Subsidiaries; provided
however that the Company shall have no obligation to disclose any particular
document or piece of information pursuant to the rights granted under this
Section 9(b), if the Company, in good faith, believes that the disclosure of
such document or information would constitute a waiver of its attorney client
privilege. The presentation of an executed copy of this agreement by the
iSystems Majority Holders to the Company’s independent accountants shall
constitute the Company’s permission to its independent accountants to
participate in discussions with such Person.

 

(c)   Confidentiality.  To the extent that any such information made available
to any holder of Registrable Securities pursuant to this Section 9 (including
Section 9(a)) would require disclosure under Regulation FD, such holder shall,
as a condition to receiving any such information that is not otherwise publicly
available, agree in writing to keep such information confidential and not
disclose such information to any Person (i) unless such Person agrees to keep
such information confidential or (ii) except as may be required by applicable
law (including securities law).  Each holder of Registrable Securities party to
this Agreement shall be deemed by its execution hereof to have satisfied the
condition referred to in this Section 9(c) and, accordingly, the iSystems Board
Representative may communicate with those holders of Registrable Securities and
their direct and indirect limited partners or other equityholders who have
agreed in writing to keep such information confidential and to comply with
applicable securities laws regarding their investment in the Company without
violation of any duty to, policy of or agreement with the Company.  Any holder
of Registrable Securities may, at any time and from time to time, deliver
written notice to the Company that it does not desire to receive all or any
portion of any material non-public information to which it is otherwise entitled
(without prejudice to such holder’s right to receive such information in the
future).

 

(d)   Corporate Governance.  As long as any Registrable Securities are issued
and outstanding, the Company will not, without the prior written consent of the
iSystems Majority Holders (which may be withhold in their sole and absolute
discretion), adopt any policy or take, or cause to be taken, directly or
indirectly, any action, including making or failing to make any election under
the law of any state, which has the effect, directly or indirectly, of
restricting or limiting the ability of any holder of Registrable Securities
freely to sell, transfer, assign, pledge or otherwise dispose of shares of the
Company’s capital stock or would restrict or limit the rights of any transferee
of any holder of Registrable Securities as a holder of the Company’s capital
stock or to receive information from the iSystems Board Representative, other
than the restrictions expressly agreed to herein, including the lock-up in
Section 9(b)(i) or in any lock-up agreement executed by such holder after the
date hereof or as may be required for the Company to comply with applicable
securities laws or the requirements of NASDAQ or any other stock exchange
listing shares of the Company’s Common Stock.  Without limiting the generality
of the foregoing, the Company will not, as long as any Registrable Securities
are issued and outstanding, without the prior written consent of the iSystems
Majority Holders (which may be withhold in their sole and absolute discretion),
take any action, or take any action to recommend to its stockholders any action,
which would, among other things, limit the legal rights of, or deny any benefit
to, any holder of Registrable Securities as a stockholder of the Company either
(i) solely as a result of the amount of Common Stock owned by iSystems or
(ii) in a manner not applicable to the Company’s stockholders generally.

 

15

--------------------------------------------------------------------------------


 

(e)   Information to Competitor.  The Company may, without violation of this
Section 9, refuse to provide any information or grant access to any Person that
is a competitor or its Representatives to the extent it determines that
provision of such information or access to such Person or its Representatives
would be reasonably likely to cause economic or competitive harm to the Company
or its Subsidiaries or would be reasonably likely to result in a violation of
applicable law; provided that, no Person or its Representatives may be prevented
from receiving such information or access solely as a result of the Company’s
determination that provision of such information or access would cause a
violation of applicable securities law if such Person or its Representatives
acknowledge in writing the restrictions under applicable securities law about
trading on material nonpublic information.

 

(f)    Lock-Up.

 

(i)            Until May 25, 2018, unless otherwise approved by the Company in
writing or except as part of a merger or consolidation affecting the Company
that has been recommended or approved by the Board or a tender offer for the
Company’s equity securities that has been recommended or approved by the Board,
to the extent not inconsistent with applicable law, each holder of Registrable
Securities shall not, directly or indirectly, sell, assign, pledge, transfer,
offer to sell, make any short sale, grant any option for the purchase, or
otherwise dispose of, or enter into any hedging or similar transaction with the
same economic effect as a sale (including sales pursuant to Rule 144) of equity
securities of the Company, or any securities, warrants, options or rights
convertible into or exchangeable or exercisable for such securities.

 

(ii)           Until May 25, 2018, holders of Registrable Securities will not
vote any equity securities of the Company at meetings called or held for the
purpose of electing directors of the Company or other purposes (or by consent
action taken in lieu of such a meeting), (a) to seek, cause, promote or support
the removal of any member of the Board (other than in accordance with the
recommendation of the Board or any such action with respect to the iSystems
Board Representative), or (b) to vote, or solicit, or participate with any other
Person in the solicitation of, proxies, in order to vote, advise or influence
any Person with respect to, and solely with respect to, the voting of shares of
equity securities of the Company other than (x) in favor of each director that
the Board recommends for election to the Board, (y) against any director that
the Board has not nominated for election, and (z) in accordance with the
recommendation of the Board on any other matters proposed by the Company or by
one or more stockholders of the Company; provided that the foregoing shall not
limit or restrict how any holder of Registrable Securities votes or consents in
connection with (I) any proposed merger, acquisition, tender offer, share
issuance, affiliate transaction or other business combination or extraordinary
transaction for which the vote of the stockholders of the Company is sought,
(II) any “say on pay” or other equity or cash compensation proposal relating to
employees or other service providers of the Company or (III) any proposed
amendment or modification to, or restatement of, the Company’s certificate of
incorporation (including, if requiring any vote of stockholders under Delaware
law, any certificate of designation with respect thereto), on which proposals
each holder of Registrable Securities may vote in its own absolute discretion.

 

10.  Board Representatives.  Subject to the limitations set forth in this
Section 10, the iSystems Majority Holders shall have the right to designate one
(1) representative for election to the

 

16

--------------------------------------------------------------------------------


 

Board of the Company (the “iSystems Board Representative”) until the iSystems
Expiration Date.  The terms and conditions governing the election, term of
office, filling of vacancies and other features of such directorships shall be
as follows:

 

(a)   Interim Appointment of Directors.  From and after the date of the
Company’s annual meeting of stockholders in 2017 at which directors will be
elected (but in no event later than June 6, 2017) (the “Beginning Date”) until
the iSystems Expiration Date, the iSystems Majority Holders may nominate one
(1) iSystems Board Representative to be elected to the Board which individual
shall initially be Daniel Gill.  Subject only to such actions not being in
violation of the fiduciary duties of members of the Company’s Board to the
Company, applicable law or stock exchange requirements, the Company shall take
all action necessary such that the number of directors on the Board of the
Company shall (if necessary) be increased such that the iSystems Board
Representative may then serve on the Board and such vacancy shall be filled by
the designees of the iSystems Majority Holders, effective as of the day
following the Beginning Date (or, if later, the date that the iSystems Majority
Holders determine to appoint such iSystems Board Representative); provided that
if the Company avoids its obligations under this sentence or this
Section 10(a) because it deems such nomination to be in violation of fiduciary
duties of members of the Board of the Company, applicable law or stock exchange
requirements, the iSystems Majority Holders shall be entitled to appoint an
alternative nominee to be the iSystems Board Representative who shall be
reasonably acceptable to the Company.  The iSystems Board Representative
appointed pursuant to this Section 10(a) shall continue to hold office until
such iSystems Board Representative’s term expires, subject, however, to prior
death, resignation, retirement, disqualification or termination of term of
office as provided in this Section 10.

 

(b)   Continuing Designation of iSystems Board Representative.  Prior to the
iSystems Expiration Date, in connection with the expiration of the term of any
iSystems Board Representative, the Company shall, subject to the provisions of
Section 10(c) and subject only to such nomination not being in violation of the
fiduciary duties of members of the Board of the Company, applicable law or stock
exchange requirements, nominate the iSystems Board Representative designated by
the iSystems Majority Holders for election to the Board of the Company, which
nominee shall be Daniel Gill or such other individual reasonably acceptable to
the Company, and solicit proxies from the Company’s stockholders in favor of the
election of such iSystems Board Representative; provided that if the Company
avoids its obligations under this sentence or this Section 10(b) because it
deems such nomination to be in violation of fiduciary duties of members of the
Board of the Company, applicable law or stock exchange requirements, the
iSystems Majority Holders shall be entitled to appoint an alternative nominee to
be the iSystems Board Representative who shall be reasonably acceptable to the
Company.  Subject to the provisions of Section 10(c), the Company shall use
reasonable best efforts to cause such iSystems Board Representative to be
elected to the Board of the Company (including voting all unrestricted proxies
in favor of the election of such iSystems Board Representative and including
recommending approval of such iSystems Board Representative’s appointment to the
Board of the Company as provided for in the Company’s proxy statement) and shall
not take any action which would diminish the prospects of such iSystems Board
Representative of being elected to the Board of the Company.

 

(c)   Termination of iSystems Board Representative Designation Rights.  The
right of the iSystems Majority Holders to designate an iSystems Board
Representative pursuant to this Section 10 shall terminate on the iSystems
Expiration Date.

 

(d)   Resignation; Removal; and Vacancies.

 

(i)            Resignation.  An elected iSystems Board Representative may resign
from the Company’s Board at any time by giving written notice to the Company at
its principal

 

17

--------------------------------------------------------------------------------


 

executive office.  The resignation is effective without acceptance when the
notice is given to the Company, unless a later effective time is specified in
the notice.

 

(ii)           Removal.  So long as the iSystems Majority Holders retain the
right to designate a director pursuant to Section 10(b) and Section 10(c), the
Company shall remove the iSystems Board Representative only if so directed in
writing by the iSystems Majority Holders.

 

(iii)          Vacancies.  In the event of a vacancy on the Company’s Board
resulting from the death, disqualification, resignation, retirement, removal or
termination of term of office of an iSystems Board Representative designated by
the iSystems Majority Holders, then the Company shall use reasonable best
efforts to fill such vacancy with a representative designated by the iSystems
Majority Holders as provided hereunder, in either case to serve until the next
annual or special meeting of the stockholders (and at such meeting, such
representative, or another representative designated by such holders, will be
elected to the Company’s Board in the manner set forth in the Company’s
Bylaws).  If the iSystems Majority Holders fail or decline to fill the vacancy,
then the directorship shall remain open until such time as the iSystems Majority
Holders elect to fill it with a representative designated hereunder.

 

(e)   Fees & Expenses.  The iSystems Board Representative shall be entitled to
fees, other compensation and reimbursement of expenses commensurate with, and no
less favorable than, those paid to members of the Company’s Board who are not
employees of the Company or its Subsidiaries.

 

(f)    Subsidiary Boards; Committees.  Subject to applicable law and the
rules of any exchange on which the Company’s securities are listed, at the
request of the iSystems Majority Holders, as applicable, the Company shall use
reasonable best efforts to cause the iSystems Board Representative to be
appointed to the Boards of each Subsidiary of the Company (each, a “Sub Board”)
and each committee of the Board and each Sub Board. The iSystems Board
Representative shall be appointed to any “executive” or similar committee of the
Board and any Sub Board on which he serves.

 

(g)   D&O Insurance. The Company and its Subsidiaries shall maintain a directors
and officers liability insurance policy for the benefit of all directors and
officers of the Company and its Subsidiaries (including, for the avoidance of
doubt, the iSystems Board Representative) from an insurance carrier with the
same or better credit rating as the Company’s current insurance carrier and in
an amount and scope at least as favorable as the Company’s existing directors
and officers liability insurance policy for so long as the iSystems Board
Representative remains a director of the Company or any of its Subsidiaries.

 

(h)   Reporting Information.  With respect to the iSystems Board Representative
designated pursuant to the provisions of this Section 10, the iSystems Majority
Holders shall cause the iSystems Board Representative to provide to the Company
with all necessary assistance and information related to such iSystems Board
Representative that is required under Regulation 14A under the Exchange Act to
be disclosed in solicitations of proxies or otherwise, including such Person’s
written consent to being named in the proxy statement (if applicable) and to
serving as a director if elected.

 

(i)    Policies.  Other than the Company’s policies and committee charters, as
filed with the SEC or available on its website as of the date hereof and its
insider trading policy in effect as of the date hereof, the Company has no
policies binding on its directors and will not approve or adopt any such policy
that is binding on the iSystems Board Representative (and will not assert a
claim that the iSystems Board Representative is in violation of any duty to the
Company arising from), iSystems or any other holders of Registrable Securities
exercising any rights under this Agreement, the Purchase Agreement or any other
agreement to which it is party with the Agreement or as a result of any
communications with

 

18

--------------------------------------------------------------------------------


 

holders of Registrable Securities or any direct or indirect members or limited
partners thereof related to the Company to the extent the recipient of such
information has agreed in writing to keep such information confidential and has
agreed to comply with applicable securities laws with respect to such
information. Nothing in this Section 10(i) shall restrict the Company from
adopting any policy that is required under applicable Delaware law, securities
laws or the rules of NASDAQ or any other stock exchange governing shares of the
Company’s Common Stock.

 

(j)    Third-Party Beneficiary.  The iSystems Board Representative is an express
third-party beneficiary of this Agreement.

 

11.  Definitions.

 

“Affiliate” means any Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
party specified (it being understood and agree that from and after the Closing,
for purposes of this Agreement, none of the Company or any of its Subsidiaries
shall be deemed to be an Affiliate of iSystems or any of its Affiliates).

 

“Board” means (i) in the case of a Person that is a limited liability company,
the managers authorized to act therefor (or, if the limited liability company
has no managers, the members), (ii) in the case of a Person that is a
corporation, the board of directors of such Person or any committee authorized
to act therefor, (iii) in the case of a Person that is a limited partnership,
the board of directors of its corporate general partner (or, if the general
partner is itself a limited partnership, the board of directors of such general
partner’s corporate general partner) and (iv) in the case of any other Person,
the board of directors, management committee or similar governing body or any
authorized committee thereof responsible for the management of the business and
affairs of such Person; provided that, in each case, the “Board” shall be deemed
to include any duly authorized committee thereof that is authorized to take the
action in question.

 

“Business Day” has the meaning given to such term in the Purchase Agreement.

 

“Closing” has the meaning given to such term in the Purchase Agreement.

 

“Common Stock” means the Company’s Common Stock, par value $0.01 per share.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in
Rule 405 of the Securities Act.

 

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

 

“iSystems Expiration Date” means the first date that the holders of Registrable
Securities no longer hold more than the lesser of (x) 5% of the Company’s
outstanding Common Stock (as equitably adjusted for any stock splits, stock
combinations, reorganizations, exchanges, merger, recapitalizations or similar
transaction after the date hereof) and (y) 90% of the shares of Company Common
Stock held by such holders as of the date hereof.

 

“iSystems Majority Holders” means, at any time, the holders of at least a
majority of the Registrable Securities then outstanding.

 

19

--------------------------------------------------------------------------------


 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Registrable Securities” means (i) any shares of Common Stock originally issued
to iSystems pursuant to the Purchase Agreement and (ii) any securities of the
Company issued or issuable directly or indirectly with respect to the securities
referred to in clause (i) foregoing by way of stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization.  As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when they
have been distributed to the public pursuant to an offering registered under the
Securities Act or sold to the public through a broker, dealer or market maker in
compliance with Rule 144 under the Securities Act (or any similar rule then in
force) or repurchased by the Company or any Subsidiary.

 

“Representative” means, with respect to any Person, any of such Person’s
directors, officers, employees, agents, consultants, advisors, accountants or
attorneys.

 

“Restricted Securities” means (i) the Common Stock, and (ii) any securities
issued with respect to the securities referred to in clause (i) above by way of
a stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization and any warrants
exercisable for Common Stock outstanding on the date hereof that are not freely
tradable under applicable law and regulation.  As to any particular Restricted
Securities, such securities shall cease to be Restricted Securities when they
have (a) been effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering them, or (b) been
distributed to the public through a broker, dealer or market maker pursuant to
Rule 144 (or any similar provision then in force) under the Securities Act or
become eligible for sale pursuant to Rule 144(k) (or any similar provision then
in force) under the Securities Act.  Whenever any particular securities cease to
be Restricted Securities, the holder thereof shall be entitled to receive from
the Company, without expense, new securities of like tenor not bearing a
Securities Act legend of the character set forth in this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities and Exchange Commission” includes any governmental body or agency
succeeding to the functions thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or general partner of such limited
liability company, partnership, association or other business entity.

 

20

--------------------------------------------------------------------------------


 

12.  Transfer of Restricted Securities.

 

(a)   General Provisions.  In addition to any other restrictions on transfer to
which such shares may be subject, Restricted Securities are transferable only
pursuant to (i) public offerings registered under the Securities Act,
(ii) Rule 144 or Rule 144A of the Securities and Exchange Commission (or any
similar rule or rules then in force) if such rule is available and (iii) subject
to the conditions specified in Section 12(b) below, any other legally available
means of transfer.

 

(b)   Opinion Delivery.  In connection with the transfer of any Restricted
Securities (other than a transfer described in Section 12(a)(i) or (ii) above),
upon the request of the Company, the holder thereof shall deliver written notice
to the Company describing in reasonable detail the transfer or proposed
transfer, together with an opinion of Kirkland & Ellis LLP or other counsel
which (to the Company’s reasonable satisfaction) is knowledgeable in securities
law matters to the effect that such transfer of Restricted Securities may be
effected without registration of such Restricted Securities under the Securities
Act.  In addition, if the holder of the Restricted Securities delivers to the
Company an opinion of Kirkland & Ellis LLP or such other counsel that no
subsequent transfer of such Restricted Securities shall require registration
under the Securities Act, the Company shall promptly upon such contemplated
transfer deliver new certificates for such Restricted Securities which do not
bear the Securities Act legend set forth in Section 12(c).

 

(c)   Legend.  Each certificate or instrument representing Restricted Securities
shall be imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER.  THE SECURITIES REPRESENTED BY
THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND
CERTAIN OTHER AGREEMENTS SET FORTH IN AN INVESTOR RIGHTS AGREEMENT BETWEEN THE
COMPANY AND CERTAIN OF ITS INVESTORS DATED AS OF [           ], 20[  ], AS
AMENDED AND MODIFIED FROM TIME TO TIME.  A COPY OF SUCH AGREEMENT MAY BE
OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS
WITHOUT CHARGE.”

 

(d)   Legend Removal.  If any Restricted Securities become eligible for sale
without restriction pursuant to Rule 144, the Company shall, upon the request of
the holder of such Restricted Securities, remove the legend set forth in
Section 12(c) from the certificates for such Restricted Securities.

 

13.  Miscellaneous.

 

(a)   Counterparts.  This Agreement may be executed simultaneously in one or
more counterparts (including by facsimile or electronic transmission), any one
of which need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same Agreement.

 

(b)   Descriptive Headings.  The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

(c)   Remedies.  Any Person having rights under any provision of this Agreement
shall be entitled to recover damages caused by reason of any breach of any
provision of this Agreement and to

 

21

--------------------------------------------------------------------------------


 

exercise all other rights granted by law (including in the case of injunctive
relief, without a requirement of posting a bond).

 

(d)   Amendments and Waivers.  The provisions of this Agreement may be amended
or waived only upon the prior written consent of the Company and iSystems
Majority Holders.

 

(e)   No Inconsistent Agreements or Actions. The Company represents and warrants
to iSystems that it is not a party to, or otherwise subject to, any other
agreement granting registration rights to any Person with respect to any
securities of the Company other than this Agreement and the Amended and Restated
Registration Rights Agreement dated as of March 10, 2012, and covenants and
agrees that it will not hereafter enter into any agreement with respect to its
securities which violates the rights granted to the holders of Registrable
Securities in this Agreement.  The Company will not take any action, or permit
any change to occur, with respect to its securities which would materially and
adversely affect the ability of any holder of Registrable Securities to include
its Registrable Securities in a registration undertaken pursuant to this
Agreement.

 

(f)    Successors and Assigns.  All covenants and agreements in this Agreement
by or on behalf of any of the parties hereto shall bind and inure to the benefit
of the respective successors and permitted assigns of the parties hereto.  In
addition, whether or not any express assignment has been made, the provisions of
this Agreement which are for the benefit of the purchasers or holders of any
type of Registrable Securities are, except as otherwise described herein, also
for the benefit of, and enforceable by, any subsequent holder of Registrable
Securities.  Nothing herein shall limit the right of iSystems or its
equityholders to distribute the shares hereunder to its direct and indirect
members, subject to such conditions as may be imposed by iSystems with respect
thereto; provided that in order to obtain any benefits of this Agreement, any
subsequent holder of Registrable Securities or any assignee of iSystems shall
execute a counterpart to this Agreement agreeing to be bound the terms hereof. 
Notwithstanding the foregoing, in no event shall any Person other than iSystems
or one or more Affiliates of Silver Oak Services Partners, LLC be entitled to
exercise rights pursuant to Section 9 or Section 10 hereof.

 

(g)   Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

(h)   Governing Law.  The corporate law of the State of Delaware shall govern
all issues and questions concerning the relative rights of the Company and its
stockholders.  All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.  In furtherance of the foregoing,
the internal law of the State of Delaware shall control the interpretation and
construction of this Agreement (and all schedules and exhibits hereto), even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.  Whenever
used herein, “including” means “including, without limitation.”

 

(i)    Notices.  All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable overnight courier service (charges
prepaid) or mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid.  Such notices, demands and other
communications shall be sent to a particular holder

 

22

--------------------------------------------------------------------------------


 

of Registrable Securities at the address indicated on the books and records of
the Company and to the Company at its principal executive office (to the
attention of the Company’s president) or to such other address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party.

 

(j)    Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement embodies the complete agreement and understanding among the parties
and supersedes and preempts any prior understandings, agreements, or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

(k)   References to Equity Securities.  Whenever there is a reference to any
series, class or type of equity securities (e.g., Common Stock), such reference
shall include a reference to any equity securities issued to the holder thereof
in respect of such securities in any merger, consolidation, recapitalization,
restructuring, exchange, conversion, stock spilt, stock combination or other
transaction.

 

*   *   *   *   *

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.

 

 

COMPANY

 

 

 

ASURE SOFTWARE, INC.

 

 

 

/s/ Patrick Goepel

 

By:  Patrick Goepel

 

Its:   President and Chief Executive Officer

 

 

 

 

 

ISYSTEMS

 

 

 

 

 

iSYSTEMS HOLDINGS, LLC

 

 

 

 

 

/s/ Daniel Gill

 

By: Daniel Gill

 

Its: President

 

[Signature Page to Investor Rights Agreement]

 

--------------------------------------------------------------------------------